Citation Nr: 1809716	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for skin cancer, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the claims on appeal, the August 2013 rating decision denied service connection for erectile dysfunction.  The Veteran filed a notice of disagreement (NOD) in September 2013 with regard to the denial of the erectile dysfunction claim.  Thereafter, in April 2016, the RO granted service connection for erectile dysfunction.  As the issue has been granted in full, it is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran had a Board hearing in December 2016.  At the hearing, the record was held open for 60 days, but no additional evidence has been submitted.  In February 2017, the Veteran indicated he wished to cancel his February 2017 VA hearing.  However, there does not appear to be another hearing scheduled and, as mentioned, the Veteran did attend the Board hearing in December 2016.

The decision below reopens a claim of service connection for skin cancer.  The issues of service connection for the reopened claim and for a left hip disorder are addressed in the remand section following the decision.



REASONS AND BASES

By a June 2008 rating decision, the Veteran's claim of service connection for skin cancer was denied.  He was notified of the decision by a letter mailed later in June 2008.  Thereafter, the Veteran filed an NOD in regard to such denial in July 2008.  The RO again denied the claim in a May 2009 statement of the case (SOC), which was mailed to the then current mailing address.  No substantive appeal was received by VA within 60 days of the issuance of the SOC or within one year of the rating decision and no new evidence was received within one year of the issuance of the SOC.  As the Veteran did not appeal the decision, that rating decision is final for the skin cancer claim.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for skin cancer is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also August 2013 Private Treatment Record; December 2016 Board Hearing.  The reopened claim is further addressed below.


ORDER

New and material evidence having been received, the claim of service connection for skin cancer is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran contends that his skin cancer is caused by herbicide exposure.  He is currently service connected for prostate cancer on the basis of herbicide exposure and his post-service private medical records reflect that he was diagnosed with skin cancer in 1998.  However, he has not yet been afforded a VA examination in regard to this claim.  The Board finds that the low threshold requirement has been met for a VA examination, and that remand is required to address the nature and etiology of the Veteran's skin cancer.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also contends that he has a left hip disorder due to his military service.  In this regard, during the December 2016 Board hearing, the Veteran reported that he believes his left hip disorder is caused by moving heavy artillery shells for up to eight hours at a time during service.  

The Veteran was diagnosed with left hip or thigh arthralgia after seeking private medical treatment for left hip pain in August 2010.  Thereafter, in February 2011, a private treatment record regarding his left hip contains a notation of mild to moderate degenerative changes including cartilage thinning, subchondral cystic changes, and marginal spurs on the femoral head.  However, he has not been afforded a VA examination in regard to this claim.  Thus, remand is necessary to obtain a VA examination and opinion addressing the nature and etiology of the Veteran's current left hip disorders.  Id.

Accordingly, the claims are REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his skin cancer.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his skin cancer is related to his service, to include presumed in-service exposure to herbicide.

A detailed rationale for all opinions offered should be provided.

2.  Also, schedule the Veteran for an appropriate VA examination to address the nature and etiology of all left hip disorders present since March 2012.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified left hip disorder had its onset during, or is otherwise related to his service, to include moving heavy artillery shells for long periods of time.

A detailed rationale for all opinions offered should be provided.

3.  Finally, readjudicate the claims on appeal.  If the benefits sought are not granted, furnish the Veteran an appropriate supplemental statement of the case (SSOC).  Thereafter, if indicated, the claims should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


